Fourth Court of Appeals
                                San Antonio, Texas
                                      January 21, 2015

                                    No. 04-14-00838-CV

                           In the INTEREST OF G.P.C., a Child

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2007EM501481
                         Honorable Eric Rodriguez, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR LACK
OF JURISDICTION.

      We ORDER that appellant, Alronce J. Comeaux, bear all costs of this appeal.

      It is so ORDERED on January 21, 2015.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of January, 2015.

                                              _____________________________
                                              Keith E. Hottle, Clerk